Citation Nr: 1714343	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claim has since transferred to the Houston RO.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the proceeding is of record.

In October 2015 the Board remanded this case for further development.  The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she was in extreme pain prior to separation from service which ended her ability to serve in the military.  She believes this led to her present depression.  See February 2015 Statement of Accredited Representative in Appealed Case.  Evidence indicates that she received a medical discharge for bilateral foot and ankle disabilities.  See April 1994 Medical Evaluation Board Summary.  Her service-connected disabilities currently include bilateral calcaneal uptake with heels spurs and plantar fasciitis, residuals of left ankle sprain with tenosynovitis of peroneal tendon, residuals, right ankle sprain and vaginitis.  VA treatment records reflect a diagnosis of major depressive disorder and indicate that the Veteran has been treated for it during the appeal period. 

In November 2015 the Veteran underwent a medical examination to determine the relationship of any diagnosed depression to service or to the Veteran's service-connected disabilities.  The examiner indicated that the Veteran did not meet the full Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria for depression and that there was no direct correlation between depression and the Veteran's service-connected medical problems.  The examiner also indicated that the Veteran's current depressive symptoms were not directly related to service.  

The Board notes that, although the DSM-5 is currently in use for VA diagnostic purposes, the Veteran's claim was pending before the Board prior to August 4, 2014, and thus, the examiner must consider application of the DSM-IV to the Veteran's symptomatology.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Moreover, in support of the opinion at issue the examiner noted that while the Veteran checked the depression box on her November 1989 Report of Medical History, she "was not seen for or diagnosed with depression during active duty."  However, service treatment records from May 1989 include counseling which noted a year long history of depression, a depressed mood/affect and included an impression of alcohol abuse, adult situational symptoms and depression.  See service treatment records, May 10, 19 1989.  When VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the November 2015 VA examiner's opinion does not consider all the relevant evidence of record.  Therefore, an addendum opinion is warranted in order to ensure that the Board's opinion will be fully informed and the relevant evidence of record is addressed.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Then return the claims file to the November 2015 examiner if available or a suitable replacement.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability, to include major depression (1) is related to or (2) had its onset during service.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disability (1) was caused by or (2) has been aggravated by the Veteran's service-connected disabilities, to include bilateral calcaneal uptake with heels spurs and plantar fasciitis, residuals of left ankle sprain with tenosynovitis of peroneal tendon, residuals, right ankle sprain or vaginitis.

An opinion as to BOTH causation and aggravation must be rendered as to all psychiatric disabilities diagnosed.  If the examiner determines that any psychiatric disorder has been aggravated by any of the Veteran's service-connected disabilities, the examiner must determine a baseline level of severity of the psychiatric disorder, established by medical evidence, prior to the onset of aggravation and describe the extent to which the condition has been permanently worsened by her service-connected disabilities.

The examiner should provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so. 

If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




